Johnson, J.
(dissenting) — Our cases interpreting the Washington Constitution require the State to include all elements of an offense in the charging document. State v. *246Kjorsvik, 117 Wn.2d 93, 97, 812 P.2d 86 (1991) (citing Const. art. I, § 22 (amend. 10)). When challenged preverdict, as here, the law further mandates strict construction of the charging document. State v. Johnson, 119 Wn.2d 143, 149-50, 829 P.2d 1078 (1992). Although the majority acknowledges this rule of strict construction, it fails to apply the rule or adequately explain why it does not. While I agree with the majority that intent is a required element of fourth degree assault, I disagree with the majority’s conclusion that the information in this case contained this element.
In Johnson, we were faced with a preverdict challenge to an information that did not state the required element of “knowledge,” but merely alleged the defendants “unlawfiilly” delivered a controlled substance. Johnson, 119 Wn.2d at 149-50. Because the challenge in that case was made before trial or plea, we reversed the conviction. Johnson, 119 Wn.2d at 150-51.
We stated, “[wjhether motivated by obstinacy or advocacy, the State failed to take advantage of [CrR 2.1(d)], which allows motions to amend an information at any time prior to the final verdict, as long as substantial rights of the defendant are not prejudiced.” Johnson, 119 Wn.2d at 150. In part to encourage prosecutors to exercise more care in filing constitutionally sufficient informations, we held, “[a] bright line rule mandating dismissal of defective informations challenged before trial is workable and not unduly harsh, given the liberal amendment rule and the ease with which prosecutors can discern the elements of most common crimes.” Johnson, 119 Wn.2d at 150 (citing Kjorsvik, 117 Wn.2d at 102 n.14).
Article I, § 22 (amend. 10) of the Washington Constitution requires a charging document contain all essential elements of the crime charged, both statutory and nonstatutory. Kjorsvik, 117 Wn.2d at 97, 101. The key question in this case is whether intent is a nonstatutory element of the crime of fourth degree assault. RCW 9A.36.041. Frior case law has held that it is. State v. Davis, 119 Wn.2d 657, 662, *247835 P.2d 1039 (1992) (citing State v. Robinson, 58 Wn. App. 599, 606, 794 P.2d 1293 (1990)). Since the motion to dismiss in this case was made before the verdict was rendered, the charging document must be strictly construed. See Johnson, 119 Wn.2d at 150; cf. Kjorsvik, 117 Wn.2d at 105 (establishing liberal rule of construction for charging documents challenged for the first time postverdict).
As we apply strict construction, the issue of prejudice to the defendant is also inconsequential. Johnson, 119 Wn.2d at 149. There was little question that the defendants in Johnson were fully aware of the element omitted from their charging documents, as they filed motions to dismiss. This court held, however, that “when an information is challenged pretrial, defendants need not show they were prejudiced by missing elements.” Johnson, 119 Wn.2d at 149. This rule discourages defendants from “sandbagging.” Johnson, 119 Wn.2d at 149. Thus, the majority’s implication that petitioner knew the elements of the crime charged because, for example, she filed the required notice of a special defense, is immaterial. E.g., majority at 243-44.
Nor is it relevant that the information contained further allegations of pushing, kicking, and punching the victim in the face. See majority at 242, 243. By looking to additional language in the information, the majority farther departs from the realm of strict construction. A liberal construction examines whether the elements of the offense appear “in any form,” but a strict construction requires the elements to be expressly stated. State v. Ralph, 85 Wn. App. 82, 84-85, 930 P.2d 1235 (1997) (citing Kjorsvik, 117 Wn.2d at 105-06; Johnson, 119 Wn.2d at 150). “If the information fails to state the necessary elements, then the information is insufficient.” Ralph, 85 Wn. App. at 85 (citing Johnson, 119 Wn.2d at 150); cf. State v. Williamson, 84 Wn. App. 37, 42, 924 P.2d 960 (1996) (under liberal construction standard “if the information does not state all elements of the crime, the court determines whether it contains any language, or reasonable inferences, that would give, the accused notice of the missing element or elements.”) (citing Kjorsvik, 117 Wn.2d at 106).
*248In State v. Robinson, 58 Wn. App. 599, a fourth degree assault case decided before Kjorsvik and Johnson, Division One correctly applied the rule of strict construction later announced in Johnson. Robinson, 58 Wn. App. at 606. In that case, the citation issued to the defendant read, “9A.36.041 Assault 4th (police officer).” Robinson, 58 Wn. App. at 606. The court correctly refused to imply the missing element of intent from the word, “assault,” holding instead that “[b]ecause the citation did not contain an essential element of the crime, it did not state a charge on which Robinson could be tried and convicted. The conviction must therefore be reversed and the case dismissed.” Robinson, 58 Wn. App. at 606-07.
Even if, as the majority suggests, Robinson would be decided differently today because it involved a postverdict challenge, it nonetheless recognizes that the element of intent is a required element and will not be implied from a mere allegation of fourth degree assault when a court is applying a standard of strict construction.67 Our case presents the identical question.
The majority relies on State v. Chaten, 84 Wn. App. 85, 925 P.2d 631 (1996), a second degree assault case decided after Johnson. Chaten is unpersuasive for several reasons. First, although Chaten purports to follow the strict preverdict standard of review, it relies on cases decided under the liberal standard of construction. Chaten, 84 Wn. App. at 87 (citing State v. Hopper, 118 Wn.2d 151, 822 P.2d 775 (1992); State v. Dukowitz, 62 Wn. App. 418, 814 P.2d 234 (1991)). Second, Chaten is directly contrary to the bright-line rule established in Johnson and other cases. Finally, and most significantly, Chaten, as with the majority here, erroneously states that the term “assault” is “commonly *249understood” to be intentional. Chaten, 84 Wn. App. at 87. While this premise may have been true at common law, the same cannot be said today.
The elements of fourth degree assault are not set out in the criminal code. “A person is guilty of assault in the fourth degree if, under circumstances not amounting to assault in the first, second, or third degree, or custodial assault, he or she assaults another.” RCW 9A.36.041(1). As to this statute, this court’s observation of more than 50 years ago still holds true: “In denoting and distinguishing the various acts and elements which constitute the several degrees of assault, the statutes make an indiscriminate use of the very word ‘assault,’ but nowhere in our present criminal code is that word itself defined.” Peasley v. Puget Sound Tug & Barge Co., 13 Wn.2d 485, 504, 125 P.2d 681 (1942).
Our Legislature has further seen fit to utilize the word “assault” to describe an expanding variety of criminal acts involving not only intent but knowledge, recklessness, and negligence. See generally RCW 9A.36.021(l)(f) (knowing assault); RCW 9A.36.031(l)(d), (f) (criminally negligent assault); RCW 9A.36.120(l)(b)(i) (reckless assault of a child); RCW 46.61.522(l)(a) (reckless vehicular assault); RCW 88.12.032(2)(a) (reckless watercraft assault). The majority relies on an outdated law dictionary definition of assault, but the current edition of that dictionary states a person commits simple assault if he “attempts to cause or purposely, knowingly or recklessly causes bodily injury to another” or “negligently causes bodily injury to another with a deadly weapon . . . .” Black’s Law Dictionary 110 (7th ed. 1999) (citing Model Penal Code § 211.1 (1997)) (emphasis added).
When a defendant may be charged with felony murder based on negligent assault, the word assault no longer automatically connotes an intentional act. See State v. Tamalini, 134 Wn.2d 725, 734, 953 P.2d 450 (1998). As Judge Morgan pointed out, “if we were to rule otherwise in this misdemeanor assault case, we would soon be asked to imply, *250in a felony assault case, a similar but different mental state like recklessness or knowledge.” State v. Taylor, 91 Wn. App. 606, 611, 958 P.2d 1032 (1998).
Washington law mandates police know the elements of a crime to support probable cause to cite or arrest. See CrRLJ 2.1(b)(5); City of Auburn v. Brooke, 119 Wn.2d 623, 634, 836 P.2d 212 (1992); Taylor, 91 Wn. App. at 611. No less should be required of a prosecutor. In this case, defense counsel moved to dismiss a defective charging document before a verdict was rendered. Defense counsel closely followed this court’s precedent but the State, as the majority impliedly recognizes, failed to do so. See majority at 243-44 & n.66. Our cases require dismissal. I would adhere to the standard set forth in Johnson and, because the prosecutor failed to amend the charging document to include the required element of intent, I would affirm the holding of the Court of Appeals.
Madsen, Alexander, and Sanders, JJ., concur with Johnson, J.

The majority’s attempt to distinguish Robinson reveals the flaw in its reasoning. It suggests “courts have not followed Robinson” and cites to one decision. Majority at 241 & nn.51-52 (citing State v. Craven, 67 Wn. App. 921, 841 P.2d 774 (1992)). Craven, however, involved analysis under the new liberal standard of construction. Craven, 67 Wn. App. at 925. Craven’s unwillingness to follow Robinson was thus understandable and appropriate in that case. The same cannot be said under the strict construction standard in this case.